Quillian, Justice.
The disposition of the case sub judice, insofar as the court is concerned, is definitely controlled by the ruling of Whaley v. Ellis, 209 Ga. 147 (71 SE2d 209), where in an ejectment case the parties agreed to be bound by a *423survey as to the boundary line at issue, and the court held: “The parties by agreement having eliminated all issues in this case except the issue as to the location of the dividing line, the Court of Appeals and not this court has jurisdiction of the writ of error.”
Argued June 14, 1966
Decided September 8, 1966.
Herman H. Buckner, John E. Feagin, for appellant.
Henderson, Kaley Thurmond, J. Douglas Henderson, S. M. Landress, for appellees.
The parties to the present case, coterminous landowners, are in agreement that the only real issue in the case pertained solely to the location of the boundary line between their respective tracts of land and this was the question passed upon in the trial court. Attorneys for the appellant state in their brief: “the controlling question in the case was the true location of the land lot lines. . . Much testimony was introduced and received by the court dealing with collateral issues, but all of it boiled down, left only one issue before the court, and jury, which was the true location of the land lot lines.” The appellee’s brief contains the statement: “appellee agrees with appellant that the controlling question in this case and the question presented to the jury for determination was the location of appellant’s property line.”
The instant case comes squarely within the holding of Whaley v. Ellis, 209 Ga. 147, supra, and Patterson v. Bailey, 222 Ga. 422. Accordingly it must be

Transferred to the Court of Appeals.


All the Justices concur.